Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in combination, fails to teach or suggest the totality of the limitations of either independent claim.  One of ordinary skill in the art would not have recognized the claimed invention to have been obvious based on the prior art of record.
The independent claims are interpreted to be methods of performing an initial water-fill phase of a washing machine, or methods performed during a water-fill phase of a washing machine, the methods being performed prior to a washing phase.  This interpretation is commensurate with the subject matter of the claimed method steps and the inventions’ disclosure.
Step (b) of each independent claim is interpreted to be performed after the completion of step (a) since step (b) recites operating a pump to transfer the supplied (past tense) water.  Although step (b) could be performed concurrently with step (a), this is not understood to be a correct interpretation based on the subject matter of the claims and the inventions’ disclosure.
The inventions are also interpreted to be limited in application to a generally vertical-axis washing machine since the nozzles are disposed above the inner tub; nozzles disposed above a horizontal-axis tub would not be understood to perform the claimed function of supplying water into the inner tub as intended and expected based on the present disclosure.
The present inventions require that the pump transfers water to nozzles when the inner tub is stopped and also further supplying water when the inner tub is stopped.  Prior art generally teaches that it is advantageous to circulate water in a tub while it is rotating to achieve better water and detergent distribution throughout laundry.  Nothing in the prior art of record suggests an advantage to not rotating the tub during recirculation of a water and detergent solution during a fill phase prior to a washing phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711